DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 03/23/2020. Claims 1-10 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an optically transparent conductive material that provides excellent visibility without causing moire even when superimposed on a display, in which the sensor parts have excellent electrostatic discharge resistance. Independent claim 1 identifies the uniquely distinct limitation, “the following relation is satisfied: 1.05X <A < 1.20X, where A is an average number of intersections in the pattern of thin metal wires per unit area in the corridor portions, and X is an average number of intersections in the pattern of thin metal wires per unit area in other portions.” 
	The closest prior art, Yoshiki et al. (US 2017/0031482 A1,) disclosing a related optically transparent conductive material (1; Fig. 1) comprising: an optically transparent support (2); and an optically transparent conductive layer including at least elements (11, 12) on the optically transparent support (2), the optically transparent conductive layer being electrically connected to a terminal area (15) and including sensor parts (11) extending in one direction (see Figs. 1, 5, 6,) wherein the sensor parts are each made of an irregular net-like pattern of thin metal wires, each sensor part has varying widths and includes corridor portions where the width of the sensor part is relatively narrow and other portions where the width of the sensor part is relatively wide (see at least Figs. 5, 6,) either singularly or in combination, fails to anticipate or render obvious the above underlined limitation in combination with all of the other claimed limitations particularly recited by this claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sunada (US 2018/0341349 A1) discloses a related optically transparent conductive material [1/2] comprising an optically transparent support (4); and an optically transparent conductive layer including at least the sensor parts (21/TX) extending in one direction, being on the optically transparent support (4), and being electrically connected to a terminal area (see Figs. 1-6,) wherein the sensor parts are each made of an irregular net-like pattern of thin metal wires (see at least Figs. 3-6.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626